United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3535
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
William H. White,                       *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 19, 2010
                                Filed: November 24, 2010
                                 ___________

Before WOLLMAN, BYE, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       William H. White pleaded guilty to possessing an identification document with
an authentication feature (the seal of the United States Department of State) which
was produced without lawful authority, knowing that the identification feature was
produced without such authority, in violation of 18 U.S.C. § 1028(a)(6). The district
court1 sentenced White to a term of ten months in prison, a sentence which fell within
the advisory guidelines range of 10-16 months. In calculating the guidelines range,
the district court did not credit White with acceptance of responsibility under United

      1
      The Honorable David Gregory Kays, United States District Judge for the
Western District of Missouri.
States Sentencing Guidelines Manual § 3E1.1 on two grounds: (1) White had filed
objections to the presentence report (PSR) making statements which were inconsistent
with the facts to which he admitted when he entered his guilty plea; and (2) White had
filed a motion to withdraw his guilty plea in which he made claims of innocence
which the district court determined were inconsistent with an acceptance of
responsibility. White appeals contending the district court erred when it failed to
credit him with accepting responsibility.2

       Reviewing the district court's decision to deny an acceptance of responsibility
reduction for clear error, United States v. Bell, 411 F.3d 960, 963 (8th Cir. 2005), we
find no such error. White had "the burden to establish that he has clearly
demonstrated that he is entitled to a two-level reduction in his offense level for
acceptance of responsibility." United States v. Herron, 539 F.3d 881, 887-88 (8th Cir.
2008). Our review of the record indicates White did not meet that burden. Some of
his objections to the PSR contradicted facts he admitted as part of the factual basis for
his plea, and he denied possessing the knowledge required to commit the offense even
though he had previously entered a knowing and voluntary plea. White's post- plea
denials of guilt alone were sufficient to support the district court's decision not to
grant a reduction for acceptance of responsibility. See United States v. Tonks, 574
F.3d 628, 632 (8th Cir. 2009).

      Accordingly, we affirm.3
                     ______________________________

      2
        White initially raised a second issue on appeal. He claimed the district court
erred in denying the motion to withdraw his guilty plea. He based his claim on the
government's purported failure to provide him with allegedly exculpatory material
prior to his plea in violation of Brady v. Maryland, 373 U.S. 83 (1963). White
withdrew that claim in his reply brief.
      3
        We deny the pending motion for modification of sentence as well as the
alternative request to remand this case to the district court.

                                          -2-